        Case 4:19-cr-00561-DPM Document 23 Filed 12/17/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION


UNITED STATES OF AMERICA

VS.                           4:19-CR-00561-DPM-1

ANTONIO EARL BOYD

                 ORDER OF DETENTION PENDING TRIAL

      On December 17, 2019, the Court held a hearing on the United States’ Motion

to Revoke the Pretrial Release of Defendant Antonio Earl Boyd (“Mr. Boyd”). Doc.

17.

      On October 18, 2019, Mr. Boyd was released on an O/R Bond, with home

incarceration and location monitoring. Mr. Boyd’s mother, Latricia Boyd, agreed to

act as his third-party custodian. In setting conditions for Mr. Boyd, I noted that the

Government had presented a strong case for detention and that it was a close call. I

imposed the most restrictive conditions available, and I explained to Mr. Boyd that

this was his one and only chance to remain free on bond.

      On Friday, December 13, 2019, Mr. Boyd cut his location monitor and left his

mother’s residence. He then compounded that error by spending the weekend with

Tiffany Williams, the one person with whom the Court had previously ordered him

to have no contact.
        Case 4:19-cr-00561-DPM Document 23 Filed 12/17/19 Page 2 of 2




      I find that: (1) Mr. Boyd has violated the conditions of his O/R Bond; and

(2) it is “unlikely [that he will] abide by any condition or combination of conditions

of release” that I might impose. See 18 U.S.C. § 3148(b)(1)(B) and (2)(B).

Accordingly, Mr. Boyd must be detained until all charges in this case have been

resolved.

      Mr. Boyd is committed to the custody of the Attorney General or a designated

representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or held in custody pending

appeal. He must be afforded a reasonable opportunity to consult privately with

defense counsel. On order of a United States Court or on request of an attorney for

the Government, the person in charge of the corrections facility must deliver Mr.

Boyd to the United States Marshal for all court appearances.

      IT IS THEREFORE ORDERED THAT the Government’s Motion to Revoke,

Docs. 17, is GRANTED, and Mr. Boyd is HEREBY DETAINED.

      IT IS SO ORDERED this 17th day of December, 2019.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
